
	
		II
		Calendar No. 276
		112th CONGRESS
		2d Session
		S. 765
		[Report No. 112–114]
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative
			 day, April 5), 2011
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			January 13, 2012
			Reported under authority of the order of the Senate of
			 December 17, 2011, by Mr. Bingaman, without
			 amendment
		
		A BILL
		To modify the boundary of the Oregon Caves National
		  Monument, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oregon Caves Revitalization Act of
			 2011.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Oregon Caves National
			 Monument and Preserve, numbered 150/80,023, and dated May 2010.
			(2)MonumentThe
			 term Monument means the Oregon Caves National Monument established
			 by Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12,
			 1909.
			(3)National
			 Monument and PreserveThe term National Monument and
			 Preserve means the Oregon Caves National Monument and Preserve
			 designated by section 3(a)(1).
			(4)National
			 PreserveThe term National Preserve means the
			 National Preserve designated by section 3(a)(2).
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
				(B)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land
			 Management.
				(7)StateThe
			 term State means the State of Oregon.
			3.Designations;
			 land transfer; boundary adjustment
			(a)Designations
				(1)In
			 generalThe Monument and the
			 National Preserve shall be administered as a single unit of the National Park
			 System and collectively known and designated as the Oregon Caves
			 National Monument and Preserve.
				(2)National
			 PreserveThe approximately 4,070 acres of land identified on the
			 map as Proposed Addition Lands shall be designated as a National
			 Preserve.
				(b)Transfer of
			 administrative jurisdiction
				(1)In
			 generalAdministrative
			 jurisdiction over the land designated as a National Preserve under subsection
			 (a)(2) is transferred from the Secretary of Agriculture to the Secretary, to be
			 administered as part of the National Monument and Preserve.
				(2)Exclusion of
			 landThe boundaries of the Rogue River-Siskiyou National Forest
			 are adjusted to exclude the land transferred under paragraph (1).
				(c)Boundary
			 adjustmentThe boundary of the National Monument and Preserve is
			 modified to exclude approximately 4 acres of land—
				(1)located in the
			 City of Cave Junction; and
				(2)identified on the
			 map as the Cave Junction Unit.
				(d)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(e)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Monument shall be considered to be a reference to the
			 Oregon Caves National Monument and Preserve.
			4.Administration
			(a)In
			 generalThe Secretary shall administer the National Monument and
			 Preserve in accordance with—
				(1)this Act;
				(2)Presidential
			 Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909; and
				(3)any law (including
			 regulations) generally applicable to units of the National Park System,
			 including the National Park Service Organic Act (16 U.S.C. 1 et seq.).
				(b)Fire
			 managementAs soon as
			 practicable after the date of enactment of this Act, in accordance with
			 subsection (a), the Secretary shall—
				(1)revise the fire management plan for the
			 Monument to include the land transferred under section 3(b)(1); and
				(2)in accordance with the revised plan, carry
			 out hazardous fuel management activities within the boundaries of the National
			 Monument and Preserve.
				(c)Existing forest
			 service contracts
				(1)In
			 generalThe Secretary
			 shall—
					(A)allow for the completion of any Forest
			 Service stewardship or service contract executed as of the date of enactment of
			 this Act with respect to the National Preserve; and
					(B)recognize the authority of the Secretary of
			 Agriculture for the purpose of administering a contract described in
			 subparagraph (A) through the completion of the contract.
					(2)Terms and
			 conditionsAll terms and
			 conditions of a contract described in paragraph (1)(A) shall remain in place
			 for the duration of the contract.
				(3)LiabilityThe Forest Service shall be responsible for
			 any liabilities relating to a contract described in paragraph (1)(A).
				(d)Grazing
				(1)In
			 generalSubject to paragraph
			 (2), the Secretary may allow the grazing of livestock within the National
			 Preserve to continue as authorized under permits or leases in existence as of
			 the date of enactment of this Act.
				(2)Applicable
			 lawGrazing under paragraph
			 (1) shall be—
					(A)at a level not greater than the level at
			 which the grazing exists as of the date of enactment of this Act, as measured
			 in Animal Unit Months; and
					(B)in accordance with each applicable law
			 (including National Park Service regulations).
					(e)Fish and
			 wildlifeThe Secretary shall permit hunting and fishing on land
			 and waters within the National Preserve in accordance with applicable Federal
			 and State laws, except that the Secretary may, in consultation with the Oregon
			 Department of Fish and Wildlife, designate zones in which, and establish
			 periods during which, no hunting or fishing shall be permitted for reasons of
			 public safety, administration, or compliance by the Secretary with any
			 applicable law (including regulations).
			5.Voluntary grazing
			 lease or permit donation program
			(a)Donation of
			 lease or permit
				(1)Acceptance by
			 Secretary concernedThe
			 Secretary concerned shall accept a grazing lease or permit that is donated by a
			 lessee or permittee for—
					(A)the Big Grayback Grazing Allotment located
			 in the Rogue River-Siskiyou National Forest; and
					(B)the Billy Mountain
			 Grazing Allotment located on a parcel of land that is managed by the Secretary
			 (acting through the Director of the Bureau of Land Management).
					(2)TerminationWith respect to each grazing permit or
			 lease donated under paragraph (1), the Secretary shall—
					(A)terminate the grazing permit or lease;
			 and
					(B)ensure a permanent
			 end to grazing on the land covered by the grazing permit or lease.
					(b)Effect of
			 donationA lessee or permittee that donates a grazing lease or
			 grazing permit (or a portion of a grazing lease or grazing permit) under this
			 section shall be considered to have waived any claim to any range improvement
			 on the associated grazing allotment or portion of the associated grazing
			 allotment, as applicable.
			6.Wild and scenic
			 river designations
			(a)DesignationSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
					(208)River Styx,
				OregonThe subterranean
				segment of Cave Creek, known as the River Styx, to be administered by the
				Secretary of the Interior as a scenic
				river.
					.
			(b)Potential
			 additions
				(1)In
			 generalSection 5(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end
			 the following:
					
						(141)Oregon Caves
				National Monument and Preserve, Oregon
							(A)Cave Creek,
				OregonThe 2.6-mile segment of Cave Creek from the headwaters at
				the River Styx to the boundary of the Rogue River Siskiyou National
				Forest.
							(B)Lake Creek,
				OregonThe 3.6-mile segment of Lake Creek from the headwaters at
				Bigelow Lakes to the confluence with Cave Creek.
							(C)No Name Creek,
				OregonThe 0.6-mile segment of No Name Creek from the headwaters
				to the confluence with Cave Creek.
							(D)Panther
				CreekThe 0.8-mile segment of Panther Creek from the headwaters
				to the confluence with Lake Creek.
							(E)Upper Cave
				CreekThe segment of Upper Cave Creek from the headwaters to the
				confluence with River
				Styx.
							.
				(2)Study;
			 reportSection 5(b) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:
					
						(20)Oregon Caves
				National Monument and Preserve, OregonNot later than 3 years after the date on
				which funds are made available to carry out this paragraph, the Secretary
				shall—
							(A)complete the study of the Oregon Caves
				National Monument and Preserve segments described in subsection (a)(141);
				and
							(B)submit to Congress a report containing the
				results of the
				study.
							.
				
	
		January 13, 2012
		Reported without amendment
	
